Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A sorting system utilizing soft-rigid hybrid actuator, the system comprising: the soft-rigid actuator comprising a compliant portion and a rigid portion, the soft-rigid hybrid actuator configured with an active state and an inactive state, the soft-rigid hybrid actuator disposed in a cantilever beam orientation atop a support surface; an inflation component coupled to the soft-rigid hybrid actuator to provide an inflation force; and a control component configured to send an inactive state activation signal to the inflation component responsive to a detection of an object to sorted, wherein the rigid portion comprises a rigid paddle and the compliant portion comprises an inflatable compliant material, wherein the rigid paddle is coupled to a first end of the inflatable compliant material, wherein a second end of the inflatable compliant material is coupled to the support surface, wherein the rigid paddle is configured to rotate with respect to the support surface in response to the inflatable compliant material being inflated from the 

Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for sorting objects, the method comprising: detecting, in a conveying system, an object to be sorted from a first trajectory to a second trajectory; transmitting, from a control component to an inflation component coupled to an soft-rigid hybrid actuator, a control signal to cause the inflation component to transmit an inflation substance to a compliant portion of the soft-rigid hybrid actuator; rapidly inflating, by the inflation component, the compliant portion of the soft-rigid hybrid actuator to transition the soft-rigid hybrid actuator from an inactive state to an active state, the inactive state comprising an unsupported portion of the inflatable soft-rigid hybrid actuator hanging freely and uninflated; and in response to rapidly inflating the soft-rigid hybrid actuator, rotating a rigid paddle with respect to a support surface to bring the rigid paddle into contact with the object to be sorted to cause the object to transition from the first trajectory to the second trajectory different from the first trajectory.


Claim 15 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A 15. (Currently Amended) A control system for sorting objects, the control system comprising a processor configured to: detect, in a conveying system, an object to be sorted from a first trajectory to a second trajectory; transmit, from the control system to an inflation component coupled to a soft-rigid hybrid actuator, a control signal to cause the inflation component to transmit an inflation substance to a compliant portion of the soft-rigid hybrid actuator; and rapidly inflate, by the inflation component, the compliant portion of the soft-rigid hybrid actuator to transition the soft-rigid hybrid actuator from an inactive state to an active state, the inactive state comprising an unsupported portion of the soft-rigid hybrid actuator hanging freely and uninflated, to cause the rigid paddle to perform a swinging motion and bring the rigid paddle into contact with the object to be sorted to cause the object to transition from the first trajectory to the second trajectory different from the first trajectory; wherein the rigid paddle is coupled to a first end of the compliant portion of the soft-rigid hybrid actuator, wherein a second end of the compliant portion is coupled to a support surface, and wherein the rigid paddle rotates with respect to the support surface in response to the compliant portion being inflated from the inactive state to the active state.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653